DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, Lovegreen et al. (5,814,968) discloses a first charging base (10a) (Col.6, Lines 14-16); a second charging base (10b) (Fig.5); a first portable battery pack (20a) and a second portable battery pack (20d) (Col.6, Lines 23-30 and 43-51) (Fig.5); Brozek (2017/0271893) discloses a first charging base (110) and a second charging base (115) (Fig.1) and a battery pack (105) being chargeable by the first (110) and second (115) charging bases (Par.12-13); and Kwon et al. (2020/0280198) discloses a first charging base (410) and a second charging base (1620) (Par.237) (Fig.16), do not explicitly teach alone or in combination:

“ a first charging base and a second charging base;… wherein a first subset of the plurality of rechargeable battery packs is each programmed to be chargeable by both the first and the second charging bases and a second subset of the plurality of rechargeable battery packs is each programmed to be chargeable by only one of the first and the second charging bases”, in 

“ a first charging base..; a second charging base;… the first portable battery pack configured to be rechargeable by each of the first charging base and the second charging base, respectively, after transmitting a verifiable identification code to the respective charging base;… the second portable battery pack configured to be rechargeable by the second charging base after transmitting a verifiable identification code to the second charging base, wherein the second portable battery pack is not rechargeable by the first charging base.”, in combination with all the other elements as recited in independent claim 17. Claims 18-19 depend from claim 17 and are allowed for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859          

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
February 12, 2021